Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claim 1 in the reply filed on 10/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As a result of applicant’s election, claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-10 are pending.  Claim 1 is presented for this examination.  Claims 2-10 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretations
	Instant claim 1 recitation “which is used for a process of overlay-welding a worn railway wheel and then forming a surface hardened layer by welding the overlay-welded railway wheel in order to recycle the worn railway wheel” is Preamble Statements reciting purpose or intended use according to MPEP 2111.02 II.
Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  In the instant case, if a prior art discloses instant claimed wherein clause regarding claimed welding base metal compositions, it is fully capable of performing the intended use as recited in the preamble.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki (JPH0825080A). 
As for claim 1, Suzuki discloses a solid wire for welding. (Title)  Hence, Suzuki suggests a welding base metal as claimed.  Suzuki’s solid wire for welding comprises broad range of each elemental compositions overlapping instant claimed required compositions ranges as illustrated in Table 1 below. (paragraphs [0017]-[0028])  The remainder of the wire is iron.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding “which is used for a process of overlay-welding a worn railway wheel and then forming a surface hardened layer by welding the overlay-welded railway wheel in order to recycle the worn railway wheel”, it is interpreted as preamble Statements reciting purpose or intended use according to MPEP 2111.02 II according to claim interpretation above.  Hence, in view of Suzuki’s solid welding wire possessing similar compositions, it is fully capable of performing recited manner absent evidence of the contrary. 
Table 1
Element
Applicant
(weight %)
Suzuki et al.
(weight %)
Overlap
(weight %)
C
0.1-0.25
0.01-0.4
0.1-0.25
Si
1-2
0.05-2
1-2
Mn
2.2-3
0.2-3
2.2-3
Ni
0.45-0.65
0.5-5
0.5-0.65
               Cr
0.85-2.45
0.005-3
0.85-2.45
Mo
0.01-0.4
0.1-2
0.1-0.4
               Ti
0.01-0.05
0.01-1
0.01-0.05
V
0.03-0.1
0.01-1
0.03-0.1
Nb
0.01-0.1
0.01-1
0.01-0.1



Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki ‘965(JP2007289965A).
As for claim 1, Suzuki ‘965 discloses a flux cored wire for gas shielded arc welding which suggests claimed welding base metal. Suzuki’965’s flux cored wire comprises broad range of each elemental compositions overlapping instant claimed required compositions ranges as illustrated in Table 2 below. (abstract)   The remainder of the wire is iron.
Table 2
Element
Applicant
(weight %)
Suzuki’965 et al.
(weight %)
Overlap
(weight %)
C
0.1-0.25
0.16-1.5
0.16-0.25
Si
1-2
0.3-1.5
1-1.5
Mn
2.2-3
0.5-5
2.2-3
Ni
0.45-0.65
<=2
0.45-0.65
               Cr
0.85-2.45
<=2
0.85-2
Mo
0.01-0.4
<=2
0.01-0.4
               Ti
0.01-0.05
<=0.15
0.01-0.05
             V
0.03-0.1
<=2
0.03-0.1
Nb
0.01-0.1
<=2
0.01-0.1


Regarding “which is used for a process of overlay-welding a worn railway wheel and then forming a surface hardened layer by welding the overlay-welded railway wheel in order to recycle the worn railway wheel”, it is interpreted as preamble Statements reciting purpose or intended use according to MPEP 2111.02 II according to claim interpretation above.  Hence, in view of Suzuki’965’s solid welding wire possessing similar compositions, it is fully capable of performing recited manner absent evidence of the contrary.
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki’490 (US 2008/0142490)
As for claim 1, Suzuki’490 discloses a solid wire for gas shielded welding, the solid wire supports instant claimed welding base metal.   The solid wire comprises overlapping compositions ranges as illustrated in Table 3 below. (Claim 2)
Regarding “which is used for a process of overlay-welding a worn railway wheel and then forming a surface hardened layer by welding the overlay-welded railway wheel in order to recycle the worn railway wheel”, it is rejected for the same reason according to claim interpretation above.
Table 3
Element
Applicant
(weight %)
Suzuki’490 et al.
(weight %)
Overlap
(weight %)
C
0.1-0.25
<=0.15
0.1-0.15
Si
1-2
0.2-1.5
1-2
Mn
2.2-3
0.5-2.5
2.2-2.5
Ni
0.45-0.65
<=1
0.45-0.65
               Cr
0.85-2.45
<=1
0.85-1
Mo
0.01-0.4
<=0.5
0.01-0.4
               Ti
0.01-0.05
<=0.1
0.01-0.05
             V
0.03-0.1
<=0.3
0.03-0.1
Nb
0.01-0.1
<=0.3
0.01-0.1


Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura (JP2018059190A) in view of Suzuki (JPH0825080A).
As for claim 1, Kimura discloses a welding wire on steel plate, the welding wire has overlapping compositions as illustrated in Table 4 below. (Claim)   Hence, the welding wire supports instant claimed welding base metal with remainder of iron.
Regarding “which is used for a process of overlay-welding a worn railway wheel and then forming a surface hardened layer by welding the overlay-welded railway wheel in order to recycle the worn railway wheel”, it is rejected for the same reason according to claim interpretation above.
Table 4
Element
Applicant
(weight %)
Kimura et al.
(weight %)
Overlap
(weight %)
C
0.1-0.25
0.1-0.5
0.1-0.25
Si
1-2
0.2-1.2
1-1.2
Mn
2.2-3
1-5
2.2-3
Ni
0.45-0.65
<=3
0.45-0.65
               Cr
0.85-2.45
1-5
1-2.45
Mo
0.01-0.4
0.3-1
0.3-0.4
               Ti
0.01-0.05
<=0.2
0.01-0.05
             V
0.03-0.1
<=1
0.03-0.1
Nb
0.01-0.1




Kimura does not expressly disclose presence of Nb as claimed.  Suzuki discloses presence of Nb as illustrated in Table 1 above for the benefit of increasing strength and improved high temperature strength and toughness. (paragraph [0028])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Nb 0.01-1% as disclosed by Suzuki, in the welding base metal of Kimura for improved high temperature strength and toughness.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733